Title: To Benjamin Franklin from John Davies and David Gavin, 26 October 1782
From: Davies, John,Gavin, David
To: Franklin, Benjamin


Sir
	Chateau Dua [Du Hâ] Bourdeaux 26th. Octr. 1782
It is with much concern that we find ourselves reduced to the necessity of beging leave to lay before your Excellency the real state of our situation; which is that of being private Citizens and subjects of Great Britain, taken prisoners at Sea on Board the Snow Industery John Brown master, on our passage from the Island of Antigua to Britain, by the private ship of War Flora, Henry Johnson Esqr. Commander, belonging to Boston, who brought us into France and Lodged us in this Prison on the 3d August last, where we still are without any prospect of releasement, as no Agent appears to be vested with Authority at this place, either from their Honours the Congress, or your Excellency for taking cognisance of prisoners here belonging to the United States of America.
We therefore most humbly beg leave that your Excellency will be pleased to take our case (as private passengers) into your consideration, and either be pleased to grant us such indulgincies as are allowed to passengers taken by other Powers now at War, or else signify to us in what manner we are to be considered.
If we are to remain prisoners in France untill we are regularly Exchanged, a knowledge of the time when that will take place would even afford us some small consolation.
But we are in hopes from what has lately been reported concerning the state of the American War, that your Excellency may very unblameably grant us our liberty, on the same terms as other Independent powers now at War with Britain.
We have the Honour to be your Excellencys Most Obedient & Most Humble Servants
John DaviesDavid Gavin



An Orphan Child not four years old whose Father was also a passenger but died in this Prison and left in our Care to be carried home to his relations in Britain
}
George Lewis March X his mark



 
Addressed: To / His Excellency / Dr. Franklin / American Ambassador / at / Paris
Notation: Gavin 26. Oct. 1782.
